Citation Nr: 0032966	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-28 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the left clavicle and sternum as a result of 
surgery performed at the University of Iowa Hospitals and 
Clinics in December 1992 (with follow-up procedures performed 
through April 1993).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1944.  

This appeal arises from a January 1997 rating decision of the 
Chicago, Illinois, Regional Office (RO) that denied benefits 
under 38 U.S.C.A. § 1151 for disability of the left clavicle 
and sternum as a result of surgery performed at the 
University of Iowa Hospital and Clinics in December 1992, 
with follow-up procedures performed through April 1993.  On 
September 27, 1999, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for additional development and 
readjudication.  Following that additional development, the 
RO again denied the veteran's claim in December 1999.  This 
appeal is again before the Board for review and disposition.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran underwent coronary artery bypass grafting at 
the University of Iowa Hospitals and Clinics in December 
1992, with follow-up procedures to address resulting seroma 
wounds and infections through April 1993.

3.  At the time of the coronary artery bypass grafting and 
the corrective procedures and surgeries performed through 
April 1993, the Department of Veterans Affairs (VA) medical 
center in Iowa City, Iowa, had entered into a contractual 
sharing agreement with the University of Iowa Hospitals and 
Clinics for emergent care treatment.

4.  The veteran's coronary artery bypass graft and the 
follow-up procedures in question were not performed under any 
law administered by the Secretary of VA.  


CONCLUSION OF LAW

Benefits under 38 U.S.C.A. § 1151 for disability of the left 
clavicle and sternum as a result of surgery performed at the 
University of Iowa Hospitals and Clinics in December 1992 
(with follow-up procedures performed through April 1993) are 
not warranted.  38 U.S.C.A. §§ 1151(a), 5107(a), 8153 (West 
1991 & Supp. 1999); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (amending 
38 U.S.C. § 5107). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the adjudication of the veteran's claim 
and appeal is governed by recent enactments that have 
reinforced the obligation of the Department of Veterans 
Affairs (VA) to assist claimants.  The United States Congress 
recently revised pertinent provisions of title 38 of the 
United States Code.  Heretofore, section 5107(a) of title 38 
of the United States Code had provided that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded" and that "[t]he 
Secretary shall assist such a claimant in developing the 
facts pertinent to the claim."  38 U.S.C.A. § 5107(a) (West 
1991).  However, the requirement that a claimant submit a 
well grounded claim is no longer in force; section 5107(a) 
has been revised.  See Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
§ 1611 (2000) (to be codified at 38 U.S.C.A. § 5107) (Spence 
Defense Act).  Under section 1611 of the Spence Defense Act, 
the concept of a "well grounded claim" has been eliminated.  
In addition, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (Veterans Claims 
Assistance Act), further nullifies the concept of a well 
grounded claim and sets forth the assistance that the 
Department of Veterans Affairs (VA) must provide to a 
claimant.  See also Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419 (2000) 
(providing for nullification of section 1611 of the Spense 
Defense Act upon enactment of Veterans Claims Assistance 
Act); 146 Cong. Rec. S9211 (daily ed. Sept. 25, 2000) 
(statement of Sen. Specter) (noting that the Veterans Claims 
Assistance Act of 2000 is designed to restore VA's duty to 
assist).  Although the legislative developments may appear 
somewhat confusing, the sum total of the recent enactments is 
that the requirement of a "well grounded claim" has been 
eliminated and VA's duty to assist has been amplified.  Under 
the revised section 5107(a), "a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary."  The recent 
enactments are applicable to all pending cases, such as the 
instant appeal.  Therefore, the Board must review the 
veteran's appeal in light of the recent enactments.

The veteran first filed a claim seeking benefits under 
section 1151 in July 1993.  At the time of the veteran's 
claim, 38 U.S.C.A. § 1151 (West 1991) provided, in pertinent 
part: 

Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this 
chapter and dependency and indemnity compensation 
under chapter 13 of this title  shall be awarded 
in the same manner as if such disability, 
aggravation, or death were service-connected. 

(While section 1151 was subsequently amended, the amendments 
apply only to claims filed on or after October 1, 1997.  See 
Pub. L. No. 104-204 § 422(b)(1), (c), 110 Stat. 2926-27 
(1996) (found at 38 U.S.C.A. § 1151 note) (subsection (c) 
nullifying October 1, 1996, effective date set forth in 
subsection (b)(1)); see also 38 U.S.C.A. § 1151 (Supp. III 
1997); Jones v. West, 12 Vet. App 460, 463 (1999) (discussing 
amendment to section 1151).  The veteran filed his claim 
before October 1, 1997.  "Hence, the earlier version of 
section 1151 . . . is applicable to the instant case and will 
be the only version hereafter referred to . . . ."  Jones, 
supra.  Thus, the veteran here is not required to show an 
element of fault on the part of VA.  See Brown v. Gardner, 
513 U.S. 115, 130 (1994). 

The veteran has a history of myocardial infarctions.  In 
November 1992, during a visit to the Iowa City, Iowa, VA 
medical center for shortness of breath, the veteran testified 
that it was suggested that he undergo bypass surgery for 
cardiological problems.  The veteran had been previously 
diagnosed with coronary artery disease and had undergone 
angioplasty of the left anterior descending coronary artery.  
However, due to recurring angina in the three months after 
the angioplasty, additional cardiological procedures were 
performed.  

VA hospital records from November 1992 reveal that VA 
physicians recommended that the veteran undergo bypass 
surgery.  A mid-November 1992 VA progress note reveals that 
the veteran did not have any active insurance and that he was 
therefore a candidate for surgery at the Milwaukee, 
Wisconsin, VA medical center if surgery were deemed 
necessary.  Another mid-November 1992 Iowa City VA medical 
center progress note indicated that the veteran was 
sufficiently stable for referral to the Milwaukee, Wisconsin, 
VA medical center for a coronary artery bypass graft.  

However, the next day, after verification from the Social 
Security Administration, the Iowa City VA medical center's 
cardiac surgery coordinator wrote that the veteran had 
Medicare coverage and was eligible for surgery in a local 
hospital (as opposed to surgery at the more distant Milwaukee 
VA medical center).  The cardiac surgery coordinator 
discussed Medicare insurance coverage, the surgical 
procedure, convalescence, and recovery in detail.  He wrote 
in a progress note that the veteran " accepts full 
responsibility for total cooperation during recuperation and 
rehabilitation."  The coordinator remarked in conclusion 
that the veteran "also opts to be done at the University of 
Iowa Hospital."  

According to a November 1992 Iowa City VA medical center 
discharge summary, the veteran was scheduled for surgery at 
the University of Iowa Hospitals and Clinics in early 
December 1992.  The veteran has testified that the surgery 
was scheduled at the University of Iowa Hospitals and Clinics 
through the VA medical center in Iowa City.

In December 1992, the veteran underwent coronary artery 
bypass grafting at the University of Iowa Hospital Center.  
There were no intraoperative complications, but operation 
notes indicated that the veteran suffered postoperative 
complications that were initially thought to be pneumonia; 
these complications were treated and resolved.  On discharge 
from the hospital, his condition was good.

In January 1993, the veteran was hospitalized for a sternal 
wound infection, mediastenitis.  Computerized tomography 
revealed a large inflammatory mass in the anterior 
mediastinum area.  The diagnosis was sternal osteonecrosis.  
Surgeons at the University of Iowa Hospital Center performed 
sternal debridement and bilateral pectoralis flap 
advancement.  

The veteran was readmitted to the University of Iowa Hospital 
in February 1993 for recurrent wound seroma, status post 
pectoralis flap advancement for sternal necrosis.  
Computerized tomography demonstrated fluid collection in the 
anterior mediastinum abutting on the pericardium.  The right 
pectoralis muscle was edematous, and bilateral pleural 
effusions were present.  Cardiothoracic surgeons placed a 
drain into the wound seroma.  

Complications persisted into late March 1993 and April 1993, 
when the veteran was again admitted to the University of Iowa 
Hospital due to sternal wound abscess, osteomyelitis, and 
bacteremia.  Fluid had collected behind the left clavicle, 
and drainage from the sternal wound and blood cultures 
demonstrated staphylococcal aureus.  Surgeons drained the 
wound and performed additional surgery.
By June 1993, the sternal wound had healed, and the hematoma 
or seroma in the anterior chest was resolving.  However, he 
continued experiencing right hand weakness and decreased 
sensation.  Testing revealed absent sensory responses and 
ulnar sensory responses with stimulation proximal to the 
elbow on the right and proximal to the forearm on the left.  
Conduction was slowing in multiple nerve segments.

The coronary artery bypass graft surgery and the subsequent 
treatment of the complications were performed at a non-VA 
hospital.  Under the relevant authorizing statute, 
38 U.S.C.A. § 1151, compensation is available where damage is 
"the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, awarded under 
any of the laws administered by the Secretary . . ."  
(Emphasis added.)  The procedures in question along with 
treatment of the resulting complications were certainly not 
performed at a VA facility.  Since the bypass surgery and the 
subsequent procedures were not performed at a VA facility, 
the question arises whether the procedures in question were 
"the result of hospitalization, medical or surgical 
treatment . . . awarded under any of the laws administered by 
the Secretary . . ."

The veteran is not alleging that the procedures in question 
were performed at a VA facility or that they were performed 
by VA physicians or staff.  Rather, he is arguing that the 
scheduling by the Iowa City VA medical center of the 
procedures in question that were performed at the University 
of Iowa Hospitals and Clinics was sufficient to render the 
treatment in question compensable under section 1151. 

Section 1151 provides that compensation is available in cases 
involving hospitalization, medical or surgical treatment 
under any of the laws administered by the Secretary of VA.  
Under one such statutory provision, VA medical centers make 
arrangements with non-VA facilities for healthcare and 
treatment.  38 U.S.C.A. § 8153 (West 1991 & Supp. 1999).  
That provision provides as follows:

To secure health-care resources which otherwise 
might not be feasibly available, or to effectively 
utilize certain other health-care resources, the 
Secretary may, when the Secretary determines it to 
be in the best interest of the prevailing 
standards of the Department medical care program, 
make arrangements, by contract or other form of 
agreement for the mutual use, or exchange of use, 
of health-care resources between Department 
health-care facilities and any health-care 
provider, or other entity or individual.

Thus, the question is whether the surgery and treatment in 
question at the University of Iowa Hospitals and Clinics was 
performed pursuant to a contract or arrangement under section 
8153.  

The Board remanded this claim in September 1999 for 
additional development on the nature of the services rendered 
to the veteran by the University of Iowa Hospital Center.  In 
an effort to clarify this relationship and medical services 
arrangement, the RO requested additional information from the 
VA medical center in Iowa City, Iowa.  The Iowa City VA 
medical center replied in November 1999.  In that letter, the 
Director of the Iowa City VA medical center stated:

Your question to this facility is whether or not a 
sharing agreement was in place between this [VA 
medical center] and the University of Iowa 
Hospitals and Clinics (UIHC) at the time of [the 
veteran's] surgeries during the period December 
1992 to April 1993.

The answer to your question is yes, there was a 
formal sharing agreement between the Iowa City [VA 
medical center] and the UIHC during this time 
period; however, this agreement is for emergent 
procedures only.  [The veteran] was a stable, 
nonemergent patient.  Thus, his admission to the 
UIHC would not be covered by this sharing 
agreement.

Normal procedure for nonemergent cardiac surgery 
is to refer the veteran to the Milwaukee VA 
Medical Center at VA expense.  However, if the 
veteran does not wish to go to Milwaukee he/she 
has the option to go to a local hospital at their 
own expense (i.e., private insurance, Medicare, 
etc.).

 (Emphasis added.)  The director of the Iowa City VA medical 
center stated that the veteran was considered a stable, 
nonemergent patient.  Since he was not an emergent patient, 
and since the sharing agreement with the University of Iowa 
medical facility covered only treatment of emergent patients 
referred by the Iowa City VA medical center, the sharing 
agreement pursuant to 38 U.S.C.A. § 8153 did not cover the 
services provided him by the University of Iowa Hospitals and 
Clinics.  Consequently, compensation under section 1151 is 
not available on this basis.

The veteran's coronary artery bypass grafting and resulting 
corrective procedures and surgeries through April 1993 were 
not performed on an emergency basis.  In addition, there was 
no authorization that these procedures be performed at VA 
expense.  The Board notes, in this regard, that the veteran's 
procedures were reported to the Iowa City VA medical center 
as being covered by Medicare insurance and were ostensibly 
paid for by Medicare insurance. 

The veteran also argues that the surgery and treatment at the 
University of Iowa Hospitals and Clinics were authorized by 
the Iowa City VA medical center and that this 
"authorization" therefore renders the procedures in 
question "hospitalization, medical or surgical treatment . . 
. awarded under any of the laws administered by the 
Secretary."  38 U.S.C.A. § 1151. 

The veteran testified at an October 1998 Travel Board hearing 
that a nurse at the Iowa City VA medical center told him that 
VA would cover the expenses of the treatment at the 
University of Iowa Hospitals and Clinics.  He also stated 
that a physician who was currently treating him at the VA 
medical center geriatric clinic was from the University of 
Iowa Hospitals and Clinics.  He also contends that University 
of Iowa Hospital and Clinics treatment was authorized by VA 
because he returned to the Iowa City VA medical center for 
recovery after some of the non-VA treatment.  However, the 
advice of a VA treating physician for a veteran to be treated 
at a non-VA hospital is not specific authorization.  Cf. 
Smith v. Derwinski, 2 Vet. App. 378, 378-79 (1992).  Neither 
the "advice" of the Iowa City VA medical center 
cardiological surgery coordinator, or the relationship of a 
VA physician to the non-VA facility, nor the follow-up 
treatment eventually provided at the VA facility serve to 
establish that the hospitalization and surgical/medical 
treatment at University of Iowa Hospitals and Clinics were, 
indeed, hospitalization or medical or surgical treatment by 
VA or authorized to be performed on VA's behalf.

(The Board notes that medical procedures performed by non-VA 
facilities may be eligible for reimbursement in certain 
circumstances, but the veteran is not seeking reimbursement 
for these procedures.  See 38 U.S.C.A. § 1728 (West 1991).  
Rather, he is seeking benefits under section 1151 for 
disability resulting from the procedures and their 
complications.)
 
Because the procedures in question were not performed at a VA 
facility and were not authorized to be performed under a law 
administered by VA, the veteran's claim for benefits under 
section 1151 must be denied.


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for disability 
of the left clavicle and sternum as a result of surgery 
performed at the University of Iowa Hospitals and Clinics in 
December 1992 (with follow-up procedures performed through 
April 1993) are denied.



		
	GEORGE R. SENYK 
	Veterans Law Judge
	Board of Veterans' Appeals

 

